Citation Nr: 1047651	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in October 2002.

The Veteran's case was previously remanded by the Board in 
September 2006 and August 2009.  


FINDING OF FACT

The Veteran has PTSD that is attributable to military service.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010).  However, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.   Wensch v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 
5103A(a)(2).  In view of the Board's favorable decision and full 
grant of the benefit sought on appeal in this instance, further 
assistance is unnecessary to aid the appellant in substantiating 
his claim.

In this case, the Veteran claims that he has PTSD as a result of 
racially motivated incidents which occurred while he was on 
active military duty.  


The Veteran's DD214 reflects that his military occupation 
specialty was a medical service specialist.  The Veteran's 
service personnel records reflect several disciplinary actions 
were taken against the Veteran during his military service.  In 
February 1972, the Veteran received an Article 15 for failure to 
appear at his place of duty for three days in January 1972.  In 
March 1972, the Veteran used disrespectful language toward his 
superior non-commissioned officer and received an Article 15.  
Included with the service personnel records is an undated 
statement from a race relation officer.  The officer reported 
that he became involved with the Veteran and his problems in May 
1972.  He noted that after several counseling sessions with the 
Veteran, he saw a definitive change in him favorable of an Air 
Force Airman.  He indicated that he believed that the Veteran had 
good intentions and a strong desire to complete his military 
commitment.  He noted that the primary reasons that contributed 
to the Veteran's problems in the Air Force were his poor judgment 
and at times pressing personal problems.  The officer indicated 
that the Veteran's attitude was not that of one who wanted out of 
service.  He concluded that the Veteran needed some assistance in 
dealing with his personal problems, but once they were dealt with 
the Veteran was capable of fulfilling his commitment to the Air 
Force.  

The Veteran's service medical records do not reflect any 
complaints, findings, or treatment for any psychiatric 
disabilities.  The Veteran's August 1970 entrance examination and 
August 1972 separation examination reflect normal psychiatric 
evaluations.  

VA outpatient treatment reports dated from September 1997 to 
December 2009 reflect various diagnoses including PTSD, alcohol 
dependence, cocaine dependence, personality disorder with 
schizotypical features, possible delusional disorder, and bipolar 
disorder.  The records reflect the Veteran's reports of racially 
motivated incidents while he was in service.  Specifically, the 
Veteran reported being attacked by dogs, having crosses burned on 
his lawn, and having guns pulled on him.  

At a June 2001 VA examination, the Veteran reported that he and 
other African Americans stationed at Westover Air Force Base were 
the victims of frequent racial harassment including having a 
cross burned in front of the medical services dormitory, being 
intimidated, being subjected to racial slurs, having a gun drawn 
on him, and having a military police dog released on him.  
Following a mental status examination, the examiner diagnosed the 
Veteran with personality disorder with schizotypical features and 
alcohol dependence by history.  The examiner noted that it was 
not unlikely that the Veteran may have encountered racial 
problems while in service; however, the sum total of the 
Veteran's accounts stretched the bounds of credulity.  Further, 
the examiner indicated that the Veteran did not meet any of the 
criteria for PTSD.  The examiner concluded that while it did not 
appear that the Veteran was overtly psychotic, he did appear to 
harbor some very peculiar, paranoid ideations.   

In an August 2001 letter, the Veteran's addiction therapist at VA 
reported that the Veteran had been admitted for substance abuse 
and a mental disorder in July 1997.  She noted that the Veteran 
experienced episodes of PTSD during his treatment and since that 
time.  She noted that his symptoms included paranoia, flight of 
ideas, and homicidal thoughts of the military.   The therapist 
did not specify any stressor upon which the PTSD diagnosis was 
based.  The same therapist also submitted a letter dated in 
September 2002 and indicated that the Veteran had been treated in 
a VA treatment program in July 1997 and had participated in 
Aftercare Group therapy since that time.  She noted that he was 
unemployed due to anger producing situations of PTSD.

In an August 2001 letter, the Veteran's counselor at VA indicated 
that the Veteran joined the Health Care for Homeless Veterans 
Program in July 1997 and had been receiving treatment for 
substance abuse and mental health issues since that time.  She 
noted that the Veteran was treated for PTSD and his symptoms 
included acute insomnia with traumatic recall, difficulty 
maintaining employment, difficulty sustaining relationships, and 
a tendency to isolate.   The counselor did not specify any 
stressor upon which the PTSD diagnosis was based.   

In an October 2002 letter, the Veteran's case manager with the 
Healthcare for Homeless Veterans Program indicated that the 
Veteran continued to struggle with mental health related issues 
resulting from his combat experiences during the Vietnam era.  
She noted that he had a pattern of social and occupational role 
deficits and nightmares, flashbacks, mood swings, and difficulty 
sustaining relationships due to his war related trauma.  

At an October 2002 hearing before a Decision Review Officer 
(DRO), the Veteran testified that he was subjected to racial 
slurs from his supervisor in June or July 1971.  He reported that 
while he was in service it was a practice of the white dependent 
children of military personnel to run through the parking lot and 
throw urine at African American Airmen.  He indicated that 
another incident occurred when he was beaten in his dormitory in 
March 1972.  Finally, he indicated that he was with a group of 
six individuals outside a softball game and an altercation 
started because a ball flew over the fence.  He reported that a 
military policeman came and pulled his gun and threatened the 
group with his dog.  

A disability determination and transmittal from the Social 
Security Administration (SSA) reflects that the Veteran was in 
receipt of disability benefits due to a primary diagnosis of 
anxiety disorders.  Associated with the SSA records are VA 
outpatient treatment reports dated from July 2005 to August 2006 
and a psychiatric evaluation performed by J. Abrahams, Ph.D., 
dated in February 2007.  The records from VA are duplicative of 
the records referenced above.  The psychiatric examination from 
Dr. Abrahams reflects a diagnosis of PTSD, dysthymic disorder, 
and polysubstance dependence in remission.  Dr. Abrahams noted 
that the Veteran reported that his PTSD symptoms were related to 
a racially motivated beating which occurred while the Veteran was 
in service.

At a December 2009 VA examination, the Veteran reported that his 
stressors included multiple racially motivated incidents.  He 
specifically noted one incident where a police dog was called to 
attack him and the military policeman had his gun drawn on the 
Veteran but holstered the gun and called off the dog at the last 
minute.  Following a mental status examination, the examiner 
diagnosed the Veteran with PTSD and polysubstance dependence in 
complete remission.  The examiner concluded that the Veteran met 
the criteria for PTSD.  He noted that the diagnosis was based on 
the combination of racially motivated events that the Veteran 
reported having incurred while the Veteran was stationed at 
Westover Air Force Base.  He noted that the Veteran's recounting 
of events was consistent with previous testimonies.  He concluded 
that the Veteran's PTSD was at least as likely as not related to 
his military experiences.  The examiner noted that based on the 
Veteran's behavior it was plausible to see how the various 
examiners of record reached various psychiatric diagnoses for the 
Veteran.  The examiner stated that the Veteran was clearly very 
sensitive to racial events either perceived or actual.  The 
examiner concluded that the key to confirming the Veteran's 
diagnosis of PTSD was confirming the veracity of the Veteran's 
reported racially motivated events in service. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which 
under case law of the Court lay observation is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has that 
condition.  The evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the appellant's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually-transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and allowing him the opportunity to furnish this type 
of evidence or advise the VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2010).

Considering all the evidence of record, and according the Veteran 
the benefit of the doubt, the Board finds that service connection 
for PTSD is warranted.  In this regard, the Board notes that the 
evidence shows a diagnosis of PTSD which meets the pertinent 
criteria.  The Board is cognizant that the Veteran's claimed 
stressors involving racially motivated incidents perpetrated 
against him have not been clearly verified.  However, the claimed 
stressors have been sufficiently corroborated by the evidence of 
record to place the issue on appeal into equipoise.  Indeed, the 
most recent VA examiner indicated that the Veteran met the 
criteria for PTSD and he based the diagnosis on the combination 
of racially motivated events that the Veteran reported having 
incurred while the Veteran was stationed at Westover Air Force 
Base.  He noted that the Veteran's recounting of events was 
consistent with previous testimonies.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.   
Washington v. Nicholson, 19 Vet. App. 362 (2005).   The December 
2009 VA examiner concluded that the Veteran's PTSD was at least 
as likely as not related to his military experiences.  The Board 
consequently finds that the Veteran has PTSD as a result of his 
military service.  An award of service connection is warranted.

ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


